People v Shelton (2017 NY Slip Op 07695)





People v Shelton


2017 NY Slip Op 07695


Decided on November 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2017

Tom, J.P., Renwick, Mazzarelli, Oing, Singh, JJ.


4891 1406/13

[*1]The People of the State of New York, Respondent,
vGabriel Shelton, Defendant-Appellant.


Dennis J. Doody, Tarrytown, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered June 3, 2014, convicting defendant, upon his plea of guilty, of conspiracy in the second degree and two counts of criminal possession of a weapon in the second degree, and sentencing him to a term of 6 to 18 years, concurrent with consecutive terms of 15 and 6 years, unanimously modified, as a matter of discretion in the interest of justice, to the
extent of directing that all sentences be served concurrently, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 2, 2017
CLERK